Citation Nr: 1436780	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  06-36 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to the service connected right knee disability. 

2.  Entitlement to an evaluation in excess of 10 percent for posttraumatic degenerative joint disease (DJD) of the right knee manifested by instability.  

3.  Entitlement to an evaluation in excess of 10 percent for posttraumatic DJD of the right knee manifested by painful motion.  

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active duty service with the United States Navy from October 2000 to May 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, granted service connection for post-operative residuals of right meniscal and anterior cruciate ligament tears with posttraumatic DJD and assigned an initial 10 percent rating; a May 2006 rating decision by the Roanoke, Virginia, RO, which denied entitlement to a temporary total evaluation; and a May 2007 rating decision by the Roanoke RO that denied service connection for a left knee condition.  In August 2009, the Board denied a temporary total disability rating based on need for convalescence following VA right knee surgery in October 2005, but remanded the claim for service connection for left knee disability, claimed as secondary to right knee disability, as well as the claims for ratings in excess of 10 percent for both painful right knee motion and instability of the right knee.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO or Appeals Management Center.  VA will notify the Veteran if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

Records

At the time of the Veteran's April 2010 VA examination related to her left knee, it was reported that she is in receipt of Social Security Administration (SSA) disability benefits due to "her knee condition and possibly for other conditions."  Where there is actual notice to VA that the Veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO or the Appeals Management Center (AMC) should thus obtain the Veteran's SSA records. 

Moreover, the Board recognizes that the paper claims files include VA outpatient treatment notes dated through May 25, 2011, from the Philadelphia VA Medical Center (VAMC).  The Veteran's electronic claims file (VBMS file) includes records dated through April 3, 2014.  On remand, development to obtain any outstanding, pertinent VA records, to include records since April 3, 2014, from the Philadelphia VAMC, should be completed.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

TDIU Claim

The Board recognizes that the Veteran was denied entitlement to a TDIU by way of a January 2007 rating decision.  However, in April 2010, at her VA examination of the left knee, she reported that her most recent occupation was as a dump truck driver, but that she can no longer do the job because she cannot walk or drive a vehicle.  The more recent, August 2013, VA examination report shows the examiner's opinion that the Veteran is "unable to do any occupation because of her constant bilateral leg pain, including her [service-connected right] knee condition."  Therefore, the Board finds that a claim for a TDIU has again been raised in this case.  This claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  In this case the Veteran is service-connected for both her right knee disabilities, as well as her psychiatric disability.  Because the right knee disabilities are indeed under appeal, and the evidence suggests that the Veteran may be unemployable due to that disability, the Board has jurisdiction over the TDIU component of the right knee claims as well.  However, further development, to include development to afford the Veteran appropriate notice in response to the TDIU component of the claim, is required before the Board decides the Veteran's appeal.  The Board observes that the Veteran does not meet the schedular requirement for a TDIU, so the claim must be considered on an extra-schedular basis under 38 C.F.R. § 4.16(b) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should provide appropriate notice in response to the TDIU component of the Veteran's claim for an increased rating, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, including the VA treatment records dating since April 3, 2014, from the Philadelphia VAMC, as well as the Veteran's SSA records.  If any requested records are not available, the claims files should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the increased rating and service connection issues on appeal, as well as adjudicate the TDIU component of the increased rating claim, to include consideration of whether the claim should be forwarded to the Director of the Compensation Service for extra-schedular consideration.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


